DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: The specification provides details to the two components being ultrasonically welded or form fitted, but does not provide any details to the shaft being form fitted.  
Appropriate correction is required.

Claim Objections
Claims 11 and 13 are objected to because of the following informalities: Regarding claim 11, line 3, the phrase “the wings” should be “a plurality of wings” or similar language to properly introduce the term into the claimed subject matter.” 
Regarding claim 13, the phrase “the put on cap” should be “the cap.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (line 7), the phrase “to permit movement of the oscillating body substantially only parallel to the plane” is ambiguous. The terms substantially and only are contradicting. In other words, how is movement (of the oscillating body) permitted both substantially parallel, which permits for the movement to be “other than” parallel and “only” parallel, which limits the movement to being only parallel.
Regarding claim 4, the phrase “plate-type” is indefinite. The term “type” is ambiguous and it is unclear what structure is encompassed by such term.
Regarding claim 7, the phrase “the drive shaft is form fitted” is indefinite. It is unclear what structure the drive shaft is form fitted relative to, since the claims have not defined a structural relationship between the drive shaft and a corresponding structure (to which it is form fitted).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a swing bridge for converting a rotary motion into an oscillating, and the claim also recites especially into a linear oscillating motion, which is the narrower statement of the range/limitation.
In the present instance, claim 6 recites the broad recitation “the two components comprise a plastic material” and the claim also recites “wherein the plastic material is preferably a type of polyoxymethylene,” which is the narrower statement of the range/limitation.
In the present instance, claim 7 recites the broad recitation “wherein…the drive shaft is form-fitted” and the claim also recites “the drive shaft is preferably overmolded,” which is the narrower statement of the range/limitation.
In the present instance, claim 11 recites the broad recitation “at least one web is interconnected to the housing or the chassis” and the claim also recites “preferably by hot-staking or ribs at the housing or chassis form fitting with an end portion of the wings,” which is the narrower statement of the range/limitation.
In the present instance, claim 15 recites the broad recitation “the electric motor is sealed against…influences” and the claim also recites “such as moisture penetration,” which is the narrower statement of the range/limitation.
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 10-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,193,275 to Hirokazu et al.
In re claim 1, as best understood, Hirokazu teaches a swing bridge for converting a rotary motion into an oscillating motion, especially into a linear oscillating motion, comprising an oscillating body (60,70) defining a plane, the oscillating body comprising a slot (pin 56 is received in a slot of the oscillating body as shown in at least Figures 3,4,5) arranged in the plane, wherein a first axis extends through the slot perpendicular to the plane, and a drive shaft (60) protruding perpendicular to the plane along a second axis, and at least one web (see Annotated Figure 1, on Pg. 5, below) extending at least substantially perpendicular to the plane, the web having a free end (the free end of the web faces in a direction to the left) facing away from the oscillating body for securing the oscillating body to permit movement of the oscillating body substantially only parallel to the plane, wherein the first axis and the second axis are offset at least in one direction of the plane (as shown in at least Figure 3).
In re claim 2, the slot (pin 56 is received in a slot of the oscillating body as shown in at least Figures 3,4,5) is located substantially centrally on the oscillating body (70).
In re claim 3, wherein the first axis and the second axis are offset to each other in two directions of the plane (as shown in at least Figures 3 and 5).
In re claim 9, Hirokazu teaches an electrically driven device comprising a housing (21) with a chassis (20), an electric motor (50) mounted in the chassis and comprising an eccentrically rotatable drive pin (56), and the swing bridge according to claim 1, adapted to be mechanically coupled to the drive pin (56), wherein the drive pin extends into the slot (hole receiving drive pin, shown in at least Figure 5) of the swing bridge, wherein the eccentrically rotary motion of the drive pin is converted into a linear oscillating motion of the drive shaft by means of the swing bridge (Col. 4, lines 49-68).


    PNG
    media_image1.png
    675
    682
    media_image1.png
    Greyscale


In re claim 10, wherein the second axis (the second axis extends vertically along 60) forms a central axis of the housing (as shown in at least Figure 5).
In re claim 11, wherein at least one web is interconnected to the housing by ribs (as shown in at least Figure 5. The housing has a plurality of ribs (or projecting surfaces) which interconnect the webs).
In re claim 12, wherein a central axis (as shown in at least Figures 3 and 5) of the electric motor is arranged offset to the second axis (see Annotated Figure 1, above for the second axis extending through 60)
In re claim 14, wherein the drive shaft (60) is mechanically coupled to at least one cutter unit (30).
In re claim 15, wherein the electric motor (50) is sealed against undesirable environmental influences, such as moisture penetration, by seals of at least one of the housing (36).
It has been interpreted seal 36 seals the drive shaft (disposed in the housing) and the housing from hair.

Claims 1-3 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. EP0151971 to Messinger et al.
In re claim 1, as best understood, Messinger teaches a swing bridge for converting a rotary motion into an oscillating motion, especially into a linear oscillating motion, comprising an oscillating body (1) defining a plane, the oscillating body comprising a slot (4) arranged in the plane, wherein a first axis extends through the slot perpendicular to the plane, and a drive shaft (6) protruding perpendicular to the plane along a second axis, and at least one web (1.2,1.3,1.4,1.5) extending at least substantially perpendicular to the plane, the web having a free end facing away from the oscillating body for securing the oscillating body to permit movement of the oscillating body substantially only parallel to the plane (Pg. 3, lines 3-6), wherein the first axis and the second axis are offset at least in one direction of the plane (as shown in at least Figure 1).
In re claim 2, the slot (4) is located substantially centrally on the oscillating body (1).
In re claim 3, wherein the first axis and the second axis are offset to each other in two directions of the plane (as shown in at least Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Messinger in view of CA 2817398 to Dong et al.
In re claim 4, Messinger teaches wherein the oscillating body comprises at least two components arranged on top of one another, wherein each of the components comprises a plate type section, and wherein the plate-type sections are connected in an integrally bonded manner, but does not teach preferably by ultrasonic welding.
	Messinger teaches parts of the swing bridge is molded and while it appears to an integrally formed unit there are no details to how the swing body is made. Messinger does not teach the plate type sections are connected by ultrasonic welding.
	Dong teaches it is known to either integrally form razor parts via a single or multi-process mold OR integrally form a structure by affixing two corresponding structures through various techniques, including ultrasonic welding.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to integrally form the plate type sections of Messigner via ultrasonic welding as taught by Dong which is an obvious matter of design choice of fabricating the swing bridge. Ultrasonic welding is advantageous for saving production time while providing a high quality bond with a clean and tight seal. 
In re claim 5, Messinger teaches the at least one web (1.2,1.3,1.4,1.5) is an integral part of one of the at least two components (Fig. 1, Pg. 2, lines 2-6).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Messinger in view of Dong et al., as applied to the above claim, and in further view of WO2007131579 to Dietzel et al.
In re claim 6, Messinger teaches two components, but does not teach wherein the two components comprise a plastic material, and wherein the plastic material is preferably a type of polyoxymethylene (POM).
	Dietzel teaches it is known to fabricate the coupling of the swing bridge from a POM which is advantageous for good sliding properties, low water absorption, low manufacturing tolerances and noise reduction (Pg. 2, lines 24-31).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to fabricate the two components of Messinger via a POM material as taught by Dietzel which is advantageous for good sliding properties, low water absorption, low manufacturing tolerances and noise reduction (Pg. 2, lines 24-31).
	
Claim 7 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Messinger in view of Dong et al., as applied to the above claim, and in further view of KR20180031699 to Psimadas et al.
In re claim 7, as best understood, Messinger teaches the drive shaft is form-fitted but does not teach the drive shaft is preferably overmolded.
Psmiadas teaches a razor having a plurality of shafts which are overmoulded (155). The shafts of Psmiadas aid in retaining a blade in place.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to overmold the drive shaft of Messinger as taught by Psimadas to attain the desired adhesion between components.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Messinger in view of EP1162721 to Shimizu et al.
In re claim 8, Messinger teaches a drive shaft, but does not teach the shaft comprises a metal material.
Shimizu teaches a drive shaft (58) of a metal material (Pg. 2, lines 13-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to fabricate the drive pin of Messinger of a metal material as taught by Shimizu to increase rigidity of the member (Pg. 2, lines 12-14).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu et al. in view of US Patent No. 6,868,083 to Taniguchi.
	In re claim 13, Hirokazu teaches wherein the electrically driven device further comprises a cap (40) wherein the cap is removably coupled to the housing, and wherein the put on cap is at least adjacent to a knob (102) to actuate the electrically driven device. Hirokazu does not teach a cap at least coving a button to actuate the electrically driven device.
	One having ordinary skill in the art would recognize there are various external user input devices to actuate a motor. Taniguchi teaches a cap (20) covering a button (24) to actuate the electrically driven device.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Hirokazu with a cap (or housing as taught by Taniguchi) and button arrangement as taught by Taniguchi to actuate the electrical device which is merely an obvious matter of design choice. Providing Hirokazu with a button provides the user with a quick way to activate the device without comprising the user’s grip of the device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication No. 20180085947, US Patent No. 5679991, 5050300, KR20080005826 teach swing bridges. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724